DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 3/10/2021. Claims 1-5 & 7-21 are pending in this application. Claim 6 is canceled. Claims 10-20 are withdrawn. Claim 21 is new. 
Claims 1-5, 7-9 & 21 are examined in this Office Action.
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 1, 
		-line 12: in front of “at least”, insert --the--, see line 8,
		-line 16: in front of “predetermined distance threshold”, delete “a” and insert –the--, because predetermined distance threshold is prior claimed in line 14,
		-lines 17-18: in front (3) “at least”, insert –the--, see lines 10-11,
		-line 19: in front of (4) “at least”, insert --the--, see lines 5-6.
	Re claim 7, line 9: in front of “predetermined distance threshold”, delete “a” and insert –the--.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 1 cites “adjusting the position of at least one of the one or more impact wires….transferring, by independently actuating at least two impact wires…, based at least in part on determining that there are at least two positions where at least one impact wire, at least one semiconductor die, and at least one transfer location are aligned within the threshold tolerance” is not clear. First, it is unclear whether “at least two impact wires, at least two semiconductor device die” & “at least two transfer locations” in transferring step linked to the ones cited in third step or not. Second, the last step appears to be independent from the last three previous steps (underlined) because it based on determination of second step instead, it is unclear if there is any relationship/connection between them whether adjustment on first axis of movement has to do anything to support the last step. Applicant is suggested to revise the claimed languages to recite connections and linking between the process steps. 

Allowable Subject Matter
5.	Claims 1-5, 7-9 & 21 would be allowable if rewritten or amended to overcome the rejection(s) under Claim Objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The allowable subject matter includes the steps of “adjusting the position of at least one of the one or more impact wires…determining whether the adjusting includes adjusting the position of at least one of the one or more impact wires….completing the adjustment….transferring, by independently actuating at least two impact wires…” which is not taught by the cited prior arts of record.  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/16/21